Electronically Filed
                                                    Supreme Court
                                                    SCWC-13-0003065
                                                    27-OCT-2016
                                                    10:07 AM


                         SCWC-13-0003065

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


     KILAKILA #O HALEAKALÂ, Petitioner/Appellant-Appellant,

                               vs.

   BOARD OF LAND AND NATURAL RESOURCES, DEPARTMENT OF LAND AND
  NATURAL RESOURCES, SUZANNE CASE, in her official capacity as
   Chairperson of the Board of Land and Natural Resources, and
     UNIVERSITY OF HAWAI#I, Respondents/Appellees-Appellees.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-13-0003065; CIV. NO. 12-1-3070)

                       ORDER OF CORRECTION
                     (By: Recktenwald, C.J.)

          IT IS HEREBY ORDERED that the Opinion of the Court,
filed on October 6, 2016, is corrected as follows:
          On page 21, line 2, replace "her recommendation" with
"his recommendation."
          The Clerk of the Court is directed to take all
necessary steps to notify the publishing agencies of this change.
          DATED: Honolulu, Hawai#i, October 27, 2016.

                                /s/ Mark E. Recktenwald